

99 HR 7444 IH: Professional Military Education Review Act of 2020
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7444IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Bacon introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to review and report to Congress on the status of the professional military education enterprise, and for other purposes.1.Short titleThis Act may be cited as the Professional Military Education Review Act of 2020.2.Transformation of the professional military education enterprise(a)Sense of CongressIt is the sense of Congress that—(1)professional military education is found­a­tion­al to the development of ethical and effective military leaders and vital to national security;(2)oversight of professional military education is an essential part of Congress’ constitutional responsibilities to regulate and maintain the Armed Forces of the United States;(3)reform of the professional military education system, as directed by the congressional defense committees, has played a central role in the institutionalization of jointness as envisioned by the Goldwater-Nichols Department of Defense Reorganization Act of 1986 (Public Law 99–433);(4)the Goldwater-Nichols professional military education model has served the Nation well since the end of the Cold War by enabling successful joint military operations across the spectrum of conflict;(5)recent changes in the national security environment require that the professional military education enterprise adapt to prepare the joint force to successfully defend American interests in evolving areas of strategic competition; and(6)the Department of Defense must transform the professional military education enterprise to meet these challenges by emphasizing focused and rigorous intellectual study reflecting the hard won strategic insights of history, while leveraging advancements in the modern learning environment.(b)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2021 for the Department of Defense may be obligated or expended to consolidate, close, or significantly change the curriculum of the National Defense University or any institution of professional military education of an Armed Force until a period of 120 days has elapsed following the date on which the Under Secretary of Defense for Personnel and Readiness submits the report required under subsection (c).(c)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Personnel and Readiness, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the status of the professional military education enterprise.(2)ElementsThe report required under paragraph (1) shall include the following:(A)A consolidated summary that—(i)lists all components of the professional military education enterprise of the Department of Defense, including all associated schools, programs, research centers, and support activities; and(ii)for each such component, identifies the assigned personnel strength, annual student throughput, and budget details covering the period of three fiscal years preceding the date of the report.(B)An assessment of the effectiveness and shortfalls of the existing professional military education enterprise as measured against graduate utilization, post-graduate evaluations, and the education and force development requirements of the Chairman of the Joint Chiefs of Staff and the Chiefs of the Armed Forces.(C)Recommendations to improve the intellectual readiness of the joint force through reforms designed to—(i)improve the warfighting readiness, intellectual fitness, and cognitive ingenuity of military leaders;(ii)promote development of strategic thinkers capable of developing integrated political-military and cross-domain strategies and new doctrinal concepts;(iii)enhance the effectiveness, coherence, and efficiency of individual service approaches to professional military education;(iv)improve the depth and rigor of professional military education curriculum in alignment with national defense strategy pacing threats while enhancing strategic relationships and operational integration with key allies and international security partners; and(v)foster the deliberate development of world-class faculty through increasing the value of faculty assignments and other appropriate measures.